This is an appeal from the district court of Cotton county, wherein the defendant in error, Jones, recovered a judgment against the plaintiff in error, Nelson, for the sum of $547.91. Since the filing of the petition in error and case-made in this court, the defendant in error has filed herein his confession of error and request for reversal. *Page 93 
In the case of National Fire Ins. Co. v. Hammon Trading Co.,46 Okla. 233, 148 P. 722, this court laid down the rule as follows:
"Where upon appeal, defendant in error confesses error, the judgment of the trial court will be reversed, and the case remanded."
The judgment and order of the trial court is, therefore, reversed, and the case is remanded, with directions to grant a new trial.
BRANSON, C. J., and LESTER, HUNT, CLARK, and HEFNER JJ., concur.